Case 8:20-cv-02230-DOC-JDE Document 15 Filed 02/23/21 Page 1 of 6 Page ID #:115




   1 Steven R. Young, Atty. Bar #96258.
     LAW OFFICES OF STEVEN R. YOUNG
   2 Civil Justice Attorneys
     95 Enterprise, Suite 340
   3 Aliso Viejo, California 92626
     Tele: (714) 673-6500
   4 Fax: (714) 545-0355
     Email: syoung@juryattorney.com
   5
     Attorneys for Plaintiff
   6 Erika Mejia Marinelarena
   7 Peter H. Klee, Cal. Bar No. 111707
     Jordan S. Derringer, Cal. Bar No. 255992
   8 SHEPPARD, MULLIN,thRICHTER & HAMPTON LLP
     501 West Broadway, 19 Floor
   9 San Diego, California 92101-3598
     Telephone: 619.338.6500
  10 Facsimile: 619.234.3815
  11 Attorneys for Defendant
     ALLSTATE NORTHBROOK
  12 INDEMNITY COMPANY
  13
  14                                  UNITED STATES DISTRICT COURT
  15                              CENTRAL DISTRICT OF CALIFORNIA
  16
  17 ERIKA MEJIA MARINELARENA,                      Case No. 8:20-cv-2230 DOC (JDEx)
  18                     Plaintiff,                 District Judge David O. Carter
                                                    Magistrate Judge John D. Early
  19            v.
                                                    JOINT SCHEDULING
  20 ALLSTATE NORTHBROOK                            CONFERENCE STATEMENT
     INDEMNITY COMPANY, an Illinois
  21 corporation,,                                  DATE: March 26, 2021
                                                    TIME: 8:30 a.m.
  22                     Defendant.
  23
                                                    Complaint Filed: November 24, 2020
  24
  25
  26
  27
  28

                                                  -1-                Case No. 9:20-cv-2230 DOC (JDEx)
       SMRH:4838-2398-9213.1                            JOINT SCHEDULING CONFERENCE STATEMENT
Case 8:20-cv-02230-DOC-JDE Document 15 Filed 02/23/21 Page 2 of 6 Page ID #:116




   1            1.       FACTUAL SUMMARY OF PLAINTIFF MARINELARENA’S
   2                     CASE AND CLAIMS AND DEFENDANT ALLSTATE’S
   3                     DEFENSES.
   4 Plaintiff:
   5            Plaintiff Erika Marinelarena is an Allstate insured who suffered injuries in an
   6 automobile collision. Marinelarena suffered injuries that required surgery. She
   7 contends her damages exceeded $100,000.00. The Allstate policy she purchased had
   8 uninsured motorist policy limits of $100,000.00.
   9            Despite this, and Marinelarena’s demand for the policy limits, Allstate
  10 refused, requiring Marinelarena to go through a UIM arbitration where she was
  11 awarded policy limits. Marinelarena alleges Allstate’s delay, and repeated low offers
  12 breached Allstate’s duty of good faith and fair dealing that Allstate owed to
  13 Marinelarena.
  14            Allstate defends asserting it did not act in bad faith, that its offers represent a
  15 difference of opinion, and that when the arbitrator made the award, Allstate paid the
  16 policy limits, plus $3,000.00 representing costs under a 998 offer.
  17 Defendant:
  18            Marinelarena claimed that her injuries from an accident with an uninsured
  19 driver required her to undergo back surgery and she demanded that her claim be
  20 resolved for the UIM limit. However, an independent board certified surgeon
  21 determined that her accident related injuries did not require surgery. Because of this
  22 dispute between the parties respective medical experts, the value of Marinelarena’s
  23 claim needed to be decided by arbitration, the procedure that the California
  24 legislature has deemed to be the appropriate manner for deciding such
  25 disagreements. The arbitrator agreed with Marinelarena’s position and awarded the
  26 policy limit which Allstate promptly paid, along with Marinelarena’s expert costs.
  27 Because Allstate’s position was supported both by objective evidence, as well as the
  28

                                                     -2-                Case No. 9:20-cv-2230 DOC (JDEx)
       SMRH:4838-2398-9213.1                               JOINT SCHEDULING CONFERENCE STATEMENT
Case 8:20-cv-02230-DOC-JDE Document 15 Filed 02/23/21 Page 3 of 6 Page ID #:117




   1 opinion of a highly qualified medical expert, it acted reasonably and is not liable for
   2 bad faith.
   3            2.       SYNOPSIS OF THE PRINCIPAL ISSUES.
   4 Plaintiff:
           a.            Was Allstate’s offer to settle Marinelarena’s claim for $8,129.00, that
   5
                         seven months later Allstate raised to later raised to $19,985.00, a
   6
                         violation of California’s Unfair Claims Practices Action (Insurance
   7
                         Code § 790.03h);
   8
                b.       Was Allstate’s two year delay in paying Marinelarena’s claim, after it
   9
                         became clear the medical bills alone exceeded the policy limits, a
  10
                         violation of California’s Unfair Claims Practices Action (Insurance
  11
                         Code § 790.03h);
  12
                c.       What damages did Allstate’s violation of California’s Unfair Claims
  13
                         Practices Action (Insurance Code § 790.03h) cause Marinelarena;
  14
                d.       Did malice, fraud, oppression, or conscious disregard of Marinelarena’s
  15
                         rights and safety motivate Allstate to violate California’s Unfair Claims
  16
                         Practices Action (Insurance Code § 790.03h); and
  17
                e.       What amount of punitive damages should the trier of fact award.
  18
  19 Defendant:
  20            a.       Whether Allstate acted reasonably in handling Marinelarena’s claim?
  21            b.       Whether a genuine dispute over the reasonable value of Marinelarena’s
  22                     claim precludes her bad faith claim?
  23
                3.       ADDITIONAL PARTIES OR AMENDMENTS TO THE
  24
                         PLEADINGS.
  25
                The parties do not anticipate adding additional parties to this action.
  26
  27
  28

                                                      -3-                Case No. 9:20-cv-2230 DOC (JDEx)
       SMRH:4838-2398-9213.1                                JOINT SCHEDULING CONFERENCE STATEMENT
Case 8:20-cv-02230-DOC-JDE Document 15 Filed 02/23/21 Page 4 of 6 Page ID #:118




   1            4.       ISSUES SUBJECT TO DETERMINATION BY MOTION.
   2 Plaintiff:
   3            Counsel have worked well on this and other cases they have against each
   4 other. The parties do not anticipate law and motions matters beyond discovery
   5 motions.
   6 Defendant:
   7            Allstate anticipates filing a motion for summary judgment.
   8            5.       PREVIOUS SETTLEMENT DISCUSSIONS.
   9 Plaintiff:
  10            The parties have not discussed settlement of this case. Plaintiff is willing to
  11 attend an early third party mediation.
  12 Defendant:
  13            Allstate is willing to participate in mediation.
  14            6.       DISCOVERY PLAN INCLUDING PHASES, ORDER OF
  15                     DISCOVERY, AND ANY LIMITATIONS.
  16            Phase 1        Rule 26 Initial disclosures and exchanges of information;
  17            Phase 2        Written discovery
  18            Phase 3        percipient witness depositions
  19            Phase 4        Expert report exchanges
  20            Phase 5        Expert depositions
  21            7.       TRIAL
  22 Plaintiff:
  23            Plaintiff requests a jury for trial and estimates 10 court days.
  24 Defendant:
  25            Defendant needs 5 -7 days.
  26
  27
  28

                                                    -4-                Case No. 9:20-cv-2230 DOC (JDEx)
       SMRH:4838-2398-9213.1                              JOINT SCHEDULING CONFERENCE STATEMENT
Case 8:20-cv-02230-DOC-JDE Document 15 Filed 02/23/21 Page 5 of 6 Page ID #:119




   1            8.       OTHER ISSUES AFFECTING THE STATUS OR
   2                     MANAGEMENT OF THE CASE
   3            Plaintiff is unaware of any such issues. Defendant is unaware of any such
   4 issues.
   5            9.       PROPOSED DATES:
   6            a.       Discovery Cut-off Date                           November 5, 2021
                b.       Final Motion Cut-off Date                        February 21, 2022
   7            c.       Final Pretrial Conference Date:                     April 11, 2022
                d.       Trial Date:                                          July 19, 2022
   8
   9
       Dated: February 22, 2021           LAW OFFICES OF STEVEN R. YOUNG
  10
  11
  12                                      By                    /s/ Steven R. Young
                                                             STEVEN R. YOUNG, ESQ.
  13
  14                                                           Attorneys for Plaintiff,
                                                              Erika Mejia Marinelarena
  15
  16
  17 Dated: February 22, 2021             SHEPPARD, MULLIN, RICHTER & HAMPTON
  18                                      LLP

  19
  20                                      By                   /s/ Jordan S. Derringer
  21                                                         JORDAN S. DERRINGER

  22                                                         Attorneys for Defendant
  23                                                Allstate Northbrook Indemnity Company

  24
  25
  26
  27
  28

                                                    -5-                 Case No. 9:20-cv-2230 DOC (JDEx)
       SMRH:4838-2398-9213.1                               JOINT SCHEDULING CONFERENCE STATEMENT
Case 8:20-cv-02230-DOC-JDE Document 15 Filed 02/23/21 Page 6 of 6 Page ID #:120




   1                                          ATTESTATION
   2                     Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all
   3 signatories listed above, and on whose behalf this filing is submitted, concur in the
   4 filing’s content and have authorized the filing.
   5                     Executed this 23rd day of February, 2021 at San Diego, California.
   6
   7
                                                                /s/ Jordan S. Derringer
   8                                                          JORDAN S. DERRINGER
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                      -6-                Case No. 9:20-cv-2230 DOC (JDEx)
       SMRH:4838-2398-9213.1                                JOINT SCHEDULING CONFERENCE STATEMENT
